Title: From John Adams to William Cunningham, 14 February 1809
From: Adams, John
To: Cunningham, William


154
Dear Sir
Quincy Feb 14 1809

The complaint in your favour of the 11th, of the refusal to publish your Chathams, is no suprise to me. I have seen nothing in the four federal papers of Boston, for the last year, but such another prostitution, of genius, learning, and eloquence, as We read in Madam Drapers, Fleets, and mien, and Flemmings Papers in 1773 and 1774. A blind devotion to England and a disposition to sacrifice to her our rights, and a headlong inclination to go to war with France and for the sake of these blessings to hazard, if not sacrifice, the union and Constitution of the United States. Not one of these papers will publish a word inconsistent with that system. I agree with you in the system of armed neutrality at first. It will take time to try that experiment and time gained you know is precious. I had a letter to day from J Q A at Washington on the sixth of the month. He arrived in time for the session of the Supreme Court before which he has a good deal of better business than debating in Congress. If his talents and integrity continue to be neglected as they have been insulted it is not his fault and I have the consolation to know that it is more for his interest and the peace of his mind than any public office would be. If he were in the Senate of Massachusetts he could only labour in vain with his friend Mr Gray to prevent our legislature from overleaping the boundaries of our constitutions.
When John Wilks was writing one of his North Britons he said to one of his friends who came in suddenly upon him “I have been studying these four hours to see how near I could come in my next North Briton to treason without committing it. The deliberations and debates of our two houses appear to me to be somewhat like a hand study to come as near vtolating violating the constitution without breaking it.
Our respectable metropolis is too warm, and it has communicated too much of its heat to some other places, which are too much under its influence. I inclose you a Frederick Town Herald of Jan 14th in which you may read a Phillipick of Mr John Hanson Dhansas, upon the City of Baltimore. What would be said, if such an oration were made in the Chronicle or in our house of Representatives concerning our modest City of Boston
I am Sir as usual

J Adams